Citation Nr: 0702915	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  05-15 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel



INTRODUCTION

The veteran had active service with the Philippine 
Commonwealth Army from September 1941 to December 1941 and 
from August 1945 to March 1946.  He died in August 1992.  The 
appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.


FINDINGS OF FACT

1.  The veteran died in August 1992.  The cause of death was 
recorded as cardiorespiratory arrest due to chronic 
obstructive pulmonary disease (COPD).

2.  At the time of the veteran's death, service connection 
was not in effect for any disability.

3.  Cardiovascular disease was not manifested during service 
or within one year of separation from service.  

4. Tuberculosis was not manifested during service or within 
three years of separation from service. 

5. COPD was not manifested during service or for many years 
after service.
 
6.  The claim for service connection for the cause of the 
veteran's death is not supported by competent medical 
evidence demonstrating a causal relationship between his 
military service, or any disability related thereto, and his 
death.

CONCLUSION OF LAW

The veteran's death was not caused by or substantially or 
materially contributed to by a disability incurred in or 
aggravated by active duty service.  38 U.S.C.A. 
 §§ 1310, 5107 (West 2002); 38 C.F.R. 38 U.S.C.A. §§ 3.312, 
3.374 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159. 

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in her possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2006). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 
In this case, a July 2003 letter to the appellant provided 
notice of the evidence required to substantiate a claim for 
service connection for the cause of the veteran's death.  
This July 2003 letter explained VA's duty to assist the 
appellant in the development of her claim and described what 
evidence VA was responsible for obtaining and what evidence 
VA would assist her in obtaining.  This letter also advised 
her to submit any pertinent evidence in her possession.  This 
letter complied with the timing requirements of Pelegrini, as 
it was provided prior to the initial adjudication of the 
appellant's claim.

Regarding the duty to assist, the RO made reasonable efforts 
to obtain the records identified by the appellant.  The 
record in this case includes the veteran's service medical 
records and relevant post-service records.  The appellant 
indicated that she did not wish to have a hearing.  The 
appellant has not identified any outstanding evidence. 

The Board concludes the VCAA requirements have been satisfied 
in this case.  The appellant has been fully notified of the 
evidence required to substantiate her claim, and VA has 
fulfilled the duty to assist in the development of the claim.

II.  Analysis of Claim

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A.  § 1310.  
The appellant contends that illnesses the veteran contracted 
during service contributed to his death.   

The cause of the veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such a disability was either the principal 
or contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, autopsy reports.  38 C.F.R. 
§ 3.312(a).  For a service-connected disability to be 
considered the principal or primary cause of death, it must 
be singly, or with some other condition, be the immediate or 
underlying cause, or be etiologically related thereto.  38 
C.F.R. § 3.312(b).  In determining whether a service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; or that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather, it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

Applicable law provides that service connection will be 
granted for a disability resulting from an injury suffered or 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury suffered or disease contracted in the 
line of duty, in the active military, naval or air service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be a 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served ninety days or more during a period of 
war, and certain chronic diseases, including cardiovascular-
renal disease, become manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  Active tuberculosis that 
manifests to a degree of ten percent within three years from 
the date of separation will be presumed service-connected.  
38 U.S.C.A. 1112(a)(3).  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Diagnosis of active pulmonary tuberculosis by private 
physicians on the basis of their examination, observation or 
treatment will not be accepted to show the disease was 
initially manifested after discharge from active service 
unless confirmed by acceptable clinical, X-ray or laboratory 
studies, or by findings of active tuberculosis based upon 
acceptable hospital observation or treatment. 38 C.F.R. § 
3.374(c) (2005).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

A death certificate on file shows that the veteran died on 
August [redacted], 1992, at the age of 76, in Pasacao, Camarines Sur, 
Philippines.  The immediate cause of death was listed as 
cardiovascular respiratory arrest with an antecedent cause of 
COPD.  At the time of the veteran's death, service connection 
was not in effect for any disabilities.

The appellant contends that the veteran developed 
tuberculosis within the presumptive three-year period.  She 
argues that tuberculosis eventually developed into COPD, 
which ultimately led to the veteran's death.  

As noted previously, the veteran had active service from 
September 1941 to December 1941 and from August 1945 to March 
1946.  Service medical records are negative for any diagnoses 
of cardiovascular or pulmonary disease.  A report of medical 
examination dated in August 1946 reflects normal findings 
regarding the lungs and cardiovascular system.  Chest x-rays 
performed during that examination were also noted as normal.  

The post-service evidence includes hospital records and 
affidavits from several physicians.  There is no medical 
evidence that cardiovascular disease manifested within a one 
year period of separation from service.  The only evidence of 
treatment for tuberculosis within the presumptive three-year 
period following service is an affidavit from Dr. Pascual, 
dated in 2004, which reports that the veteran was treated in 
1946 for tuberculosis.  However, there are no clinical 
records of such treatment in evidence.  Diagnosis of 
tuberculosis by a private physician after discharge from 
service must be confirmed by acceptable clinical, X-ray or 
laboratory studies, or by findings of active tuberculosis 
based upon acceptable hospital observation or treatment.  
38 U.S.C.A. § 3.374(c).   

The only clinical records of treatment for tuberculosis are 
medical records from Veterans Memorial Medical Center, which 
indicate that the veteran was hospitalized on several 
occasions between 1974 and 1976 for treatment of 
tuberculosis.  These records do not provide any evidence 
indicating that tuberculosis manifested within the three-year 
presumptive period and do not contain any medical opinions 
otherwise relating tuberculosis to service.  A medical 
certificate submitted to the RO in 1977 also reflects 
diagnosis and treatment for tuberculosis.    

In 2003 and in 2004, the appellant submitted several 
affidavits from physicians who report treating the veteran 
for tuberculosis as early as 1946.  In an affidavit submitted 
to the RO in 2003, a private physician, Dr. Pascual, relates 
that she and her husband, also a physician, treated the 
veteran for malaria, malnutrition and tuberculosis in 
November 1946 and continued to treat him until 1992.  Dr. 
Pascual opines that the veteran's tuberculosis developed into 
COPD that caused his death.  While Dr. Pascual claims to have 
reviewed the veteran's treatment records in forming an 
opinion, records of such treatment are not in evidence.  In A 
June 2004 affidavit, another private physician, Dr. Largoza, 
states that he treated the veteran for tuberculosis and 
malaria between 1946 and 1974.  Dr. Largoza opines that the 
veteran's tuberculosis later developed into COPD.  The 
appellant has not submitted any medical records from Dr. 
Pascual or Dr. Largoza.  

The Court has held that the probative value of medical 
evidence is based upon the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data and the medical conclusion that 
the physician reaches and that the credibility and weight to 
be attached to these opinions are within the province of the 
Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  The Board may not reject medical opinions 
based on its own medical judgment. Obert v. Brown, 5 Vet. 
App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  The weight of a medical opinion is diminished where 
the opinion is ambivalent, based on an inaccurate factual 
premise, based on an examination of limited scope, or where 
the basis for the opinion is not stated.  See Reonal v. 
Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 5 Vet. App. 
140 (1993).

The Board finds the affidavits of Dr. Pascual and Dr. Largoza 
to be of little probative weight in deciding this claim.  
These affidavits describe treatment which reportedly took 
place several decades earlier.  Furthermore, these physicians 
did not provide any medical records in support of their 
statements.  Because these affidavits are offered so many 
years after the reported treatment and without any clinical 
records, they are not sufficient to establish that 
tuberculosis manifested within a presumptive period, or that 
a service-connected disability caused or contributed to the 
veteran's death.

Other evidence in this case includes letters and statements 
in which the appellant asserts that her husband incurred  
tuberculosis and cardiovascular disease as a result of his 
service and that these conditions contributed to his death.  
The Board does not doubt the sincerity of the appellant's 
belief that the veteran's death was related in some way to 
his service.  Nevertheless, the appellant has not been shown 
to have the professional expertise necessary to provide 
meaningful evidence regarding the causal relationship between 
the veteran's death and his period of service.   Evidence 
that requires medical knowledge must be provided by someone 
qualified as an expert by knowledge, skill, experience, 
training, or education.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App.183 (1997) 
(a layperson is generally not capable of opining on matters 
requiring medical knowledge), aff'd sub nom. Routen v. West  
142 F.3d  1434 (Fed. Cir. 1998).

The Board concludes that there is a preponderance of the 
evidence against the appellant's claim.  The veteran was not 
service-connected for any disabilities during his lifetime.  
There is no medical evidence that he was treated for 
cardiovascular disease, COPD or tuberculosis during service 
or within any of the applicable presumptive periods, and  the 
earliest competent evidence of such treatment is dated many 
years after separation from service.  While we sympathize 
with the appellant's loss of her husband, the Board finds 
that the veteran's death was unrelated to service or a 
service-connected disability.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


